RESPONSE TO AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 103
Claims 1-2, 10-13 and 15 are rejected under 35 U.S.C. 103(a) as being unpatentable over Nakamura et al. (U.S. App. Pub. No. 2010/0096181) in view of Shah et al. (U.S. App. Pub. No. 2010/0271253).
Regarding claim 1, Nakamura et al. teaches an electromagnetic shielding sheet material which may also have electromagnetic absorbing properties. (Abstract and par. [0048]-[0049]).  The electromagnetic shielding material comprises an insulating binder mixed with a conductive material in the form of a carbon nanotube. (par. [0012]-[0013]). 
With respect to the limitations directed to the conditions (1-2), (2) and (3), Nakamura et al. teaches that the sheet may have the structure of a plurality of layers wherein the content of the conductive material is varied, in order to adjust the dielectric constant of each of the layers, such that the layer with the highest concentration of conductive material is located either closest or farthest from the incident electromagnetic radiation and that each subsequent layer has a 
Nakamura et al. does not specifically teach that the carbon nanotubes have a t-plot isotherm. However, the specification of the present application indicates that carbon nanotubes inherently possess t-plot shapes as presently claimed. (Specification at par. [0023]-[0024]). As such, the nanotubes disclosed in Nakamura et al. would inherently possess the claimed features.

Nakamura et al. does not specifically limit the content of conductive material used in the insulating polymer material but does not specifically teach a content of 0.3 to 0.8 for the layer furthest to the incident electromagnetic radiation. 
Shah et al. teaches a carbon nanotube (CNT) infused composite for absorbing radar frequencies from 0.10 Meghertz to 60 Gigahertz. (Abstract). The composite material includes a matrix material containing the CNTs including polymer matrix materials which would meet the definition of an “insulating material” as claimed. (par. [0061]). The content of the CNT in the composite material may be less than 1% including between 0.001% to about 1%. (par. [0069]).
It would have been obvious to one of ordinary skill in the art to optimize the amount of carbon nanotubes within each of the insulating layers of Nakamura et al.
One of ordinary skill in the art would have found it obvious to optimize the amount of carbon nanotubes in each insulating layer for the purpose of controlling the electromagnetic absorption properties of each layer.

With respect to the limitation “a plurality of electromagnetic wave absorption layers each including fibrous nanostructure, composed solely of carbon nanotubes”, both Nakamura and 

Regarding claim 2, the polymer material of the insulating layer may include an elastomer material. (par. [0035]-[0036]).
Regarding claim 10, the composite may include an outer insulating layer where the electromagnetic waves are incident on. (par. [0013]).
Regarding claim 11, the sheet may have a total thickness of 0.2 to 15 mm. (200-1500 microns). (par. [0045]).
Regarding claims 12-13, the diameter of the nanotubes as disclosed in Shah et al. may be about 8 nm. (par. [0058]).
Regarding claim 15, Shah et al. teaches that the wavelength of electromagnetic radiation that can be targeted to be absorbed is 0.1 MHz to 60 GHz. (Abstract). One of ordinary skill in the art would have been able to optimize the composition of the electromagnetic absorbing material to target a specific wavelength of electromagnetic radiation to be absorbed.


ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed 05/16/2021 regarding the rejections made of record in the office action mailed on 02/18/3032 have been carefully considered but are deemed unpersuasive.
As an initial matter, the Examiner notes that the office action mailed on 02/18/2021 noted that the content of the shielding layer closest to the incident electromagnetic radiation should be 
Applicant argues that Nakamura et al. does not teach a content of 0.3 to 0.8 of nanostructures for the layer incident to the electromagnetic radiation to be in the range of 0.3 to 0.8 inclusive as claimed for the layer farthest from the electromagnetic wave incidence. Applicant argues that Nakamura et al. teaches that the content of the electromagnetic absorbing carbon material generally falls between 2 to 150 parts by weight with respect to the content in the ratio and that if the content is too low it may be difficult to obtain the intended electromagnetic shielding effect.
In response to Applicant’s arguments with respect to the claimed content of the electromagnetic absorbing material present within the polymer, the Examiner notes that Shah et al. teaches that the nanotubes may widely vary including amounts between 0.001% to 60%. (par. [0069]). Nakamura et al. teaches that the overall content of the carbon material in the polymer composite should be preferably in the range of 2 to 150 parts by weight, noting that if the content therein is too low, it may be difficult to obtain the desired shielding effect. (par. [0040]). In order for the proposed modification to teach away from the primary reference, the modification would have to render the prior art invention unsatisfactory for its intended purpose. MPEP § 2123 V. In the instant case, Shah et al. shows that even with a range lower than that disclosed in Nakamura et al. the desired absorbing properties may be achieved, particularly with the fiber infused structure disclosed in the secondary reference. Further, one of ordinary skill in the art would 
Applicant also argues that the CNT infused fiber material disclosed in Shah et al. does not teach the newly amended limitation of “a plurality of electromagnetic wave absorption layers each including fibrous nanostructure, composed solely of carbon nanotubes”. In response, the Examiner notes that the claim language only requires the “fibrous nanostructures” to be carbon nanotubes but does not limit the language to any other non-nanostructures which may be present in a composition, including the fibers disclosed in Shah et al. which would not be considered nanostructures due to their size. (Shah et al., par. [0078]-[0080]).
With respect to the limitation “carbon nanostructures that exhibit a convex upward shape in a t-plot obtained by an adsorption isotherm”, Applicant argues that due to the content difference between the presently claimed invention and Nakamura et al., this feature would not necessarily present. The Examiner disagrees. As discussed above, the content of the nanostructures disclosed in Shah et al. overlaps with the presently claimed range. Furthermore, the t-plot isotherm is a limitation referring to a particular absorption feature of the carbon nanostructures. (par. [0025] of the present specification). The present specification further indicates at par. [0023] that carbon nanotubes are examples of nanostructures possessing said isotherm feature and this feature does not appear to be related to the content of the carbon nanotubes 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRE F FERRE whose telephone number is (571)270-5763.  The examiner can normally be reached on M and F: 7:30 to 3:30, Tues-Thurs: 8:30 to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 5712721490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ALEXANDRE F FERRE/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        06/04/2021